DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/28/22 has been entered.  Claims 21- 23 are amended.  Claims 21- 23 are being addressed by this Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with N. Scott Pierce on 8/09/22.
The application has been amended as follows: 
21. (Currently Amended) A delivery system, comprising:
a) a stent graft including 
i) a luminal graft component defining a fenestration and having a proximal open end, a distal open end, an outside surface and an inside surface, the inside surface defining a lumen extending from the proximal open end to the distal open end, and 
ii) a plurality of radially self-expanding stents distributed longitudinally along and fixed to the luminal graft component proximally and distally to the fenestration, and 
iii) a plurality of ligature loops within the lumen; and 
b) a plurality of wires extending longitudinally through the lumen of the luminal graft component and at least one of the proximal open end and the distal open end, at least one of the plurality of wires on each lateral side of the fenestration extending longitudinally through at least a portion of the plurality of ligature loops, whereby the stent graft is radially constricted by the plurality of wires.  
22. (Currently Amended) A delivery system, comprising: 
a) a stent graft including 
i) a luminal graft component defining a fenestration and having a proximal open end, a distal open end, an outside surface and an inside surface, the inside surface defining a lumen extending from the proximal open end to the distal open end, and 
ii) a plurality of radially self-expanding stents distributed longitudinally along and fixed to the luminal graft component proximally and distally to the fenestration, wherein the plurality of stents are radially self-expandable and include struts that define proximal and distal apices, wherein at least a portion of the proximal apices of the most proximal stent of the stent graft are bare, and wherein at least one of the luminal graft component and at least a portion of the plurality of radially self-expanding stents of the stent graft define, separately or in combination, openings within the lumen and distributed about the fenestration of the luminal graft component of the stent graft;
b) a plurality of wires extending longitudinally through the lumen of the luminal graft component and at least one of the proximal open end and the distal open end, at least one of the plurality of wires on each lateral side of the fenestration extending longitudinally through at least one of the openings, whereby the stent graft is radially constricted by the plurality of wires; 
c) a guidewire catheter having a proximal end and a distal end, and extending through the lumen; 
d) a nose cone fixed to the distal end of the guidewire catheter and defining at least in part an opening that releasably retains [[the]] distal ends of the plurality of wires; 
e) a proximal handle fixed to the proximal end of the guidewire catheter; 
f) an introducer sheath having a proximal end and a distal end, the introducer sheath at least partially radially constricting the stent graft; FH10975040.1Application No. 16/379,3544Attorney Docket No.: BMN-04701 Amendment dated::July 28, 2022Bolton Ref. No.: 4221.1046-002 Reply to Office Action dated: April 7, 2022 
g) a distal handle fixed to the proximal end of the introducer sheath, whereby the distal handle and the proximal handle are moveable relative to each other in a longitudinal direction along a longitudinal axis of the stent graft to thereby remove the introducer sheath from the stent graft; and 
h) an apex capture assembly that includes, 
i. a distal capture component at the nose cone, 
ii. a proximal capture component defining tines that are mateable with the distal capture component to define a capture opening that releasably captures the proximal apices of the most proximal stent, and 
iii. an apex capture catheter having a proximal end and a distal end, the proximal capture component being fixed to the distal end of the apex capture catheter, the proximal end being releasably fixed to the proximal end of the guidewire catheter, whereby release of the proximal end of the apex capture catheter from the proximal end of the guidewire catheter, and retraction of the apex capture catheter in a proximal direction relative to the guidewire catheter, will separate the proximal capture component from the distal capture component, thereby releasing the proximal apices of the most proximal stent
Reasons for Allowance
Claims 21- 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, the inside surface defining a lumen extending from the proximal open end to the distal open end, and … iii) a plurality of ligature loops within the lumen; and 
b) a plurality of wires extending longitudinally through the lumen of the luminal graft component and at least one of the proximal open end and the distal open end, at least one of the plurality of wires on each lateral side of the fenestration extending longitudinally through at least a portion of the plurality of ligature loops, whereby the stent graft is radially constricted by the plurality of wires.  
The closest cited prior art reference, Marmur et al. (US Pub. No. 2016/0302950 A1) (cited in the Non-Final Office Action, mailed 5/11/21) does not teach or suggest ligature loops within the inside surface of the luminal graft component defining a lumen.  Hartley (US Pub. No. 2004/0073289 A1) and Shalev et al. (US Pub. No. 2015/0202065 A1) (both cited in the Non-Final Office Action, mailed 5/11/21) teach ligature loops within the inside surface of the luminal graft component defining a lumen only at a circumference of one end of the stent graft but they do not teach or suggest  at least one of the plurality of wires on each lateral side of the fenestration extending longitudinally through at least a portion of the plurality of ligature loops, whereby the stent graft is radially constricted by the plurality of wires.  As such, a person having ordinary skill in the art would not have a reason to modify the Marmur device to include the claimed ligature loops within the inside surface of the luminal graft component defining a lumen without improper hindsight reasoning.
Regarding claim 22, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, and further including an apex capture assembly at a nose cone that releasably captures at least a portion of the bare proximal apices of the most proximal stent. . .  wherein the apex capture assembly includes:
i)    a distal capture component at the nose cone;
ii)    a proximal capture component defining tines that are mateable with the distal capture component to define a capture opening that releasably captures the proximal apices of the most proximal stent; and
ii)    an apex capture catheter having a proximal end and a distal end, the proximal capture component being fixed to the distal end of the apex capture catheter, the proximal end being releasably fixed to the proximal end of the guidewire catheter, whereby release of the proximal end of the apex capture catheter from the proximal end of the guidewire catheter, and retraction of the apex catheter in a proximal direction relative to the guidewire catheter, will separate the proximal capture component from the distal capture component, thereby releasing the proximal apices of the most proximal stent.
Even though the type of apex capture assembly is known in the prior art as evidenced by Peterson et al. (US Pub. No. 2011/0257720 A1) and Bruszewski et al. (US Pub. No. 2012/0271401 A1), a person having ordinary skill in the art would not have a reason to modify Marmur device, which is the closest cited prior art reference, to include the claimed type of apex capture assembly without improper hindsight reasoning.
Regarding claim 23, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the branch prosthesis is delivered before retracting the wires from the openings.  The closest cited prior art reference, Marmur discloses wherein the branch prosthesis (690A, 690B, 690C) is delivered after retracting the wires (60A, 60B, 60C, 6D) from the openings (O) (See Fig. 13I) (P. [0451]) because the wires (60A, 60B, 60C, 6D) are kept within openings (O) in order to best align the fenestrations with the ostia of the branching arteries (P. [0447]) before delivering the branch prosthesis, and a person having ordinary skill in the art would not have a reason to modify Marmur, which is the closest cited prior art reference, by modifying the method in order to deliver the branch prosthesis before retracting the wires from the openings improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771